United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2120
                                    ___________


United States of America,                *
                                         *
            Plaintiff - Appellee,        *
                                         *    Appeal from the United States
      v.                                 *    District Court for the
                                         *    Eastern District of Missouri.
Felipe Mendoza,                          *    [UNPUBLISHED]
                                         *
            Defendant - Appellant.       *

                                    ___________

                             Submitted: May 23, 2008
                                Filed: June 19, 2008
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Felipe Mendoza appeals from the district court’s1 denial of his motion for
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment
706 to the United States Sentencing Guidelines Manual (U.S.S.G.), which reduced
certain base offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of
cocaine base (crack) involved.


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
      Mendoza pled guilty to conspiracy to distribute in excess of five kilograms of
powder cocaine. Mendoza was sentenced to 262 months in prison and judgment was
entered on September 30,1994. In April 2008 Mendoza filed a motion to reduce his
sentence pursuant to Amendment 706. The district court denied the motion and
Mendoza appeals.

      Mendoza’s sentence was driven by the quantity of powder cocaine he
conspired to distribute. Amendment 706 was enacted by the United States Sentencing
Commission to help alleviate the sentencing disparity which adversely affected
defendants convicted of crack cocaine offenses. See U.S.S.G. Supp. to app. C 229-31
(2007). As such, Amendment 706 only affects those defendants whose guideline
range was determined based on their involvement with crack cocaine. Consequently,
Mendoza does not qualify for relief under Amendment 706.

     Accordingly, the district court’s order denying relief pursuant to the guideline
amendments is summarily affirmed. See 8th Cir. R. 47A(a).
                     ______________________________




                                         -2-